Title: John F. Oliveira Fernandes to Thomas Jefferson, 10 August 1816
From: Oliveira Fernandes, John Francisco
To: Jefferson, Thomas


          
            Dear Sir!
            Norfolk 10th August 1816
          
          Your favour of the 17th ultimo was recived, in Course of mail.     The disagreable visit of fever tertians, in the commencement of June, & July, together with the necessity of attending some Family; which, I could not with propriety, dismiss; have kept me weak enough.
          I value highly the honour of your repeated invitation; of which I will do my self the pleasure to accept, for a day, or two, towards the end of this month, or the commencement of the next; in my passage to the Springs—because, calculatting it, as an impossible, to attend regularly my own health, in the place, I have resolved to travel a little—
          For this reason, I will probably Lose the agreable Opportunity of meeting Mr Correa de Serra, probably, detained as yet, in Philadelphia, with his  Literary engagements.
          Messrs J. & w– Southgate, have Lately recived by their Ship from Lisbon  few Q. Cask of wine for their own use I hope however, to have one for you; if you Say So—
          I expect Some Porto—for my own use—I will cheerfully divide with you—
          I remain with Sincere respect
          
             Dr Sir—Your Mo: obt Servant
            John F. Oliveira Fernandes—
          
        